Evans, J.
(specially concurring). I deem the question presented in Division III of the opinion a close one. I prefer to put my concurrence in the result upon the ground that reasonable diligence to perform the service undertaken by defendant was the full measure of its duty. This record discloses no failure of the defendant in that regard. The emphasis of plaintiff’s contention is that she had a special contract whereby defendant undertook absolutely to deliver the money at Audubon by 4 o’clock of that day; and that its failure constituted a breach of the contract, regardless of the question of diligence. This is an erroneous theory, and permeates the entire record. The defendant corporation had no facilities, except by wiring, whereby it could deliver plaintiff’s funds at Audubon on the same day. rts nearest .paying office was Atlantic. It had none at Audubon. So far as appears, it used every regular facility which it had in attempted performance. It is suggested *752that it could have delivered the funds by automobile; and that, therefore, it was bound to do so, in performance of its contract. . But the defendant, as a public service corporation, was not at liberty to contract with a patron for special facilities which were not equally and usually available to all patrons alike. Nor was the agent of such corporation authorized to contract specially for a service which was beyond its regular working facilities. The duties of such corporation are quasi public. The measure of its duty is reasonable diligence and equality of privilege, as a matter of law, and it can contract for neither less nor more.
Though this point is not directly made by appellant, yet the record is such that we cannot sustain the judgment for plaintiff without commitling ourselves to the false premise upon which the case rests.